Case 1:20-cv-20307-RNS Document 17 Entered on FLSD Docket 06/05/2020 Page 1 of 2



                             United States District Court
                                       for the
                             Southern District of Florida

   James Bell, Petitioner,                 )
                                           )
   v.                                      )
                                             Civil Action No. 20-20307-Civ-Scola
                                           )
   United States of America,               )
   Respondent.
                 Order Referring Habeas Petition to Magistrate
        Now before the Court is the Petitioner James Bell’s Petition under 28
  U.S.C. § 2255. For the reasons set forth below, the Court refers the petition (ECF
  No. 1) to Magistrate Judge Edwin G. Torres for an evidentiary hearing and a
  Report and Recommendation, consistent with 28 U.S.C. § 636(b)(1)(B), Federal
  Rule of Civil Procedure 72, and Rule 1(d) of the Local Magistrate Judge Rules.

        1. Background
         Bell was charged with possession of a firearm as a convicted felon in
  violation of 18 U.S.C. § 922(g) after he was arrested in connection with a shooting
  in a Miami Gardens convenience store. (ECF No. 2 at 2-3.) After the Government
  had presented a number of witnesses at trial, the Court asked Bell whether a
  plea offer had been conveyed to him. (Id. at 6.) After a fairly lengthy conversation,
  the Court determined that the plea had been conveyed. (See ECF No. 2 at 4-6.)
         During this conversation, the Defendant and his lawyer appeared to
  disagree on exactly how the plea was conveyed. The Defendant stated, “it was
  communicated to me that if I were to plead to 15 years, that they would give me
  life by me pleading to 15 years.” (ECF No. 2 at 4.) In contrast, his attorney said
  he told his client that “we could agree to the plea, but if the Court decided not to
  accept that plea, and what he’s facing, as an armed career criminal and his
  criminal history, he’s facing up to life.” (Id.) The Court then recessed for lunch,
  and after the break, Bell entered a plea of guilty. (ECF No. 6 at 6.)
         In his supplemental letter to the Court, Bell says that his lawyer “did say
  to [him] the Government offered 15 years and [he] said [he] will take it but his
  response was they would give you life.” (ECF No. 16 at 5.) Further, he explains
  that his lawyer “says that he told me that I can get up to life, [but] I said [his
  lawyer] told me if I accept the Government’s offer the Court will give me life.” (Id.)
Case 1:20-cv-20307-RNS Document 17 Entered on FLSD Docket 06/05/2020 Page 2 of 2



        2. Legal Standard
         An evidentiary hearing is required on a § 2255 petition unless the files and
  records of the case conclusively show that he is not entitled to relief. 28 U.S.C.
  § 2255(b). “If petitioner alleges facts that, if true, would entitle him to relief, then
  the district court should order an evidentiary hearing and rule on the merits of
  his claim.” Holmes v. United States, 876 F.2d 1545, 1552 (11th Cir. 1989). “But
  a district court need not hold an evidentiary hearing if the allegations are
  patently frivolous, based upon unsupported generalizations, or affirmatively
  contradicted by the record.” Hernandez v. United States, 778 F.3d 1230, 1232
  (11th Cir. 2015) (internal quotations omitted).
        3. Analysis
         The Petitioner James Bell argues that had he received effective plea advice
  he would have pled guilty long before trial and that, with an earlier guilty plea,
  there is a reasonable probability Bell would have been sentenced to less time.
  (ECF No. 2 at 1.) The Government responded that Bell’s attorney stated on the
  record that, when relaying the plea, he told Bell that there is no guarantee the
  Court would accept the 15-year plea and he could be sentenced up to life. (ECF
  No. 6 at 8.) The Government’s response argues that Bell’s argument is illogical,
  and there is no reason for Bell’s lawyer to have relayed the plea in the way Bell
  describes. (Id. at 10-11.)
         Although the Court agrees that Bell’s version of events is improbable, the
  Court cannot discount Bell’s factual allegations, which are corroborated by his
  prior statement on the record, without an evidentiary hearing. In a § 2255
  petition alleging the ineffective assistance of counsel, the Court cannot “credit
  counsel in a case of conflict,” which would allow “that in any case where the
  issue comes down to the bare-bones testimony of the defendant against the
  contradictory testimony of counsel, defendant is going to lose every time.”
  Gallego v. United States, 174 F.3d 1196, 1198-99 (11th Cir. 1999).
        4. Conclusion
        In sum, the Court refers the petition (ECF No. 1) to Magistrate Judge
  Edwin G. Torres for an evidentiary hearing and a Report and Recommendation,
  consistent with 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72, and
  Rule 1(d) of the Local Magistrate Judge Rules.
        Done and ordered at Miami, Florida on June 4, 2020.

                                                 ________________________________
                                                 Robert N. Scola, Jr.
                                                 United States District Judge
